je Démocratique du Congo Premier feuillet

ee

re des Affaires Foncières

nn des Titres Immobiliers Des de: Le T#HOPO
inscription Foncière de  Tshopo 1. DiEULE FOOD
Division des , __ TitresImmobiliers- Commune de : PPT IT
7
FANS Territoire : ERA ï
Lotissement :  jHcko-Hord-
Usage : Agricole

CONTRAT D'EMPHYTEOSE
N°46/E/7500,1/424 DV 40 /04 lame
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :

€ ublique Démocratique du Congo représentée par Le Gouverneur de Province

ssant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi
73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01

let 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;

À

Société PLANTATIONS ET HUILERIES DÜ CO
onnue par Décret N° 133/2002 du trente octobre deux mil deux (J.0. numéro 21 du 1
rembre 2002, page 34) et immatriculée au numéro CD/KIN/RCCM /14-B-5579,
tification Nationale A01148Y, ayant son siège social au numéro 1963 de l'Avenue Des

dans la Commune de la Gombe à Kinshasa, représentée par 50n Directeur

NGO S.A, dont la personnalité civile à été

réral, À r Zephyrin LUYINDULA NUANISA,

PLEFTT . .

; dénommé NL'EMPHYTEOTE", de seconde part,

É°"à, dr TA

#* t ’ L / +

Ai \ 1L À ETE CONVENU CE QUI SUIT :
LEE

La République concède au soussigné de seconde part, qui accepte un droit
hytéose sur une parcelle de terre destinée à usage agricole, FIeVAURe d'une
3 %

_ superficie de a 77 ares . “7. Ca. —— |

| située c ( Territoire d'Isangi- portant le numéro 5R-655-
du plan cadastral et dont les limites sont représentées sous un liseré vert au

_ croquis dressé à l'échelle de 1 à 20.000 _ ëme.

n terme de 25 ans prenant cours le 20/04/2046 ,-

lé pour une durée égale pour autant que le
maintenu conformément aux obligations

f en vigueur et aux conditions

suivantes :
| | |

_ nnasaan

>

ette redevance et taxes rémunératoires sont payables annuelleme
remier janvier de chaque année chez le Comptable des Titres Imm

rticle 3 : L'Emphytéote est tenu d'occuper le terr

,

RSR ds
RÉPT *

ira
ET

| et c'est-à-dire drainés ou irrigués si n
_ lesquels sero

à: possibilités du sol et des
Va

à a pi: |
j- A DE 5 1 À
LE CE

Prix de référence du terrain Deuxième feuillet

Redevance annuelle
1ère année 20 % soit :

FC 17.752,77
2ème année 30 % soit : rFC26.629,16
3ème année 40 % soit : FC35505,54
4ème année 45 % soit : _FC39943,73
5ème année 50 % soit : FC 44.381,93

nt et par anticipation le
obiliers de TSHOPOI

ain concédé dans les six mois et d'en
huit mois de la conclusion du présent

commencer la mise en valeur dans les dix-
ninterrompue et de maintenir

Contrat. l'Occupant est tenu de poursuivre de façon i
la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures

alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
s devant être considérés comme des

3 l'Hectare, les bananiers et les papayer
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en

ligne de compte lors du dénombrement des arbres fruitiers.

dixièmes au moins de leur surface par des
t à raison d'au moins 100 arbres l'Hectare, et
oins 1.000 arbres par Hectare de

c) Les terres couvertes sur dix
plantations d'arbres de boisemen
pour les enrichissements de forêts et d'au m

boisement en terrain découvert.

bustes, la densité minimum sera déterminée de

Pour les autres arbres et ar
t le Service de l'Agronomie.

commun accord avec l'Occupant e

créés par l'Occupant et les pâturages naturels ayant subi une
pproprié à l'élevage à caractère intensif ;
écessaire et protégés contre l'érosion sur
nt entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
Service Vétérinaire en tenant compte des espèces, des

conditions climatologiques.

_a) Les pâturages
amélioration à effet permanent et à

_ minimum sera fixé par le

es il aura été fait sur Six dixièmes au moins de leur
tions et installations nécessaires à l'entreprise et
nce. Les poulaillers, les porcheries,
bétail, garage pour les véhicules,

_ b) Les terres sur lesquell
surface par des construc

notamment sur place en vue de la surveilla
_ abris, étables, dipping-tancks destinés au
magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de |a

technique moderne.

0085480

l'olsième at dernier faulllei

d) Les cultures ei
sh eur le sal en dé
niveau el tai | CRQIIVILE serant At |
leu les Mmenures cantre druslon ma + pal detneditinbé:
\ilaux,

e) La mise ei |
\ Valeur des |
nôtre | érren ayant une |
que le bolsement dans un ravan cle Rergrite niyrenvéetiEs
autre,

f) Les conditi
ons (le mise en
| | vale
simullanéèment pour taute surtai “4 atipulèes ci-dessus joueront BÉDATANIANT UM

4 : L'Emphytéote : |
ù a
délalssement Pen phare de se lihérer den charges de aün droit par le
mesures d'exét Ge dé pet Are et nelon lan mocalités prencrites pat le
d'exécution, a Loi né 72-021 du 20 juillet 1974 et de nes thenit ot

5: L'Empt
allie ne peut changer la cdentinatton du terrain concédé Hart
n\ expresse, écrite et préalable cle l'autorité qui a ER éd le droit,
ute dilgance auprès dat Autorité

utile, l'autarimation de bâtir et la
ne et aur les

1 Il appartiendra à l'Emphyléote de lalre Lo

compétentes en vue d'abtenit en (ant
permission den L'avaux requise en vertu dé la législation But l'Urbanis

Cireonacriptions Urbalnen,
ons reprise Cl denaus, | présent

le 7 : Pour Lout ce qui ne résulte pal des diapo
14-021 du 20 juillet 10/1) portant

Ki contrat est régi par leu dispaaitians de la Lot N°
à 14: régime général des biens, régime Font ler et immobile et régime den sûretés,
hr. _ spécialement en seu arliclen G1 à 70, 14 et 145 et 14ù à 152, alnal que sel

11, mesures d'exécution,
l 4 (laure spéciale)

s:
. 6 ke
. È E À = S :
[122 te LL

Li wécution au la violation d'une deu conditions reprise ci-d
résillation de plein droit €

%
Là
Li

F4

esauë entrainer \a

* 2
: << % “it,
:4%

41 lu droit concédé,
cle 10 Pour tout ce qui concerne l'exécution du présent contrat, le { ANA EMNN LTET
> élire domicile, "LA RÉPUBLIQUE tra

Nid {dans les bureaux : V'erritoire d'Isangi
ÉMIS YTBOTE" dans. les DUren e-le-Commung, de
: EMPHYTÉ ARRtion Kura sh tent ottante Troie (1)

nan.

vance et taxa rémundratolren ù
total de AG: JA. 444, ON
trance N° fé our sut du à

: Ÿ 4 Cv ei
# NÉ. | ’ |
PEN CAL Kéhamgand.… + la ow/ 04 [20464
LR à | ; at |
2! 4 7 NS

Numéro cadastral en out lettres

0085480

à \ : \e * a
inistère des Affaires Foncières | *, . PROC

RTIFICAT D'ENREGISTREME

2 AVE
3 DELA =

ls # #
UND TANOT y e

‘a a, RAD P
NT D'UNE CONCESSION : D'EMPHYTFOSE-
ORIGINAL

Livre d'Enregistrement
vol0:3/03__ Folio 290.- QE rer ee s"

| 50 jété nes ee HUILERIES DU CONGO S.A, dont la personnalité civile a été reconnue par Décret
L93 /2002 u octobre deux mil deux (J.0 numéro 21 du 1% novembre 2002, page 34) et immatriculée
néro CD/KIN/ ae 14-B-5579, Identification Nationale A01148Y, ayant son siège social au numéro
de l'Avenue Des Poids-Lourds dans la Commune de la Gombe à Kinshasa, représentée par Son Directeur

D Monsieur Z LUYINDULA-NUANISA, niet eee ere eeeneme eee
nregistrée comme étant, en vertu d'un contrat d'emphytéose conclu le vingt septembre deux mil seize avec
publique Démocratique du Congo, reçu ce jour au registre journal sous les numéros d'ordre général 5#1 et
je D8/E/T SHO1I/131. (Ancien certificat d'enregistrement Volume CK.99 Folio 133 actuellement
j Ê ote pour un terme de vingt-cinq ans prenant cours le vingt septembre deux mil seize jusqu'au vingt
embre deux mil quarante et un du fonds INdIQUÉ Ci-AprèS : "mm"
>rrain destiné à usage agricole situé dans le Territoire d'Isangi, Localité Lileko-Nord II, d'une superficie de
T NONANTE HECTARES QUATRE VINGT NEUF ARES VINGT ET UN CENTIARES VINGT TROS CENTIEMES
L les limites, tenants et aboutissants sont déterminés par un liséré vert au croquis ci-annexé, dressé à

nelle M Qt BGQ 4, 2Q 000  ÏÈME........smnoncnoenmnsonmeonnensenenmnnenennensennree ee
près | A4 D rage et bornage numéro 109 /2015 dressé le sept décembre deux mil quinz
AU Sdèstral du Territoire d'Isangi sous le numéro S.R 653 mnnpeannenneeRREIEEENNTE

| SÉCTION R
TERRITOIRE: {SANG +,
PARCELLE CR ES 2]
SERVICE DECADASTR: Es

: D
te, tr v— - i , 12 >

et:
Ho
L2

#

_e Conservateur des Tit
Jean-Vicky MUNGANGA KIDITCHO

